DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 02/07/2022, responding to the office action mailed on 10/05/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 10/05/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1, 2, 4-10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 5 and 10 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art fails to teach wherein the thread of the threaded through hole has a major diameter and a minor diameter and the threaded through hole extends from a first surface at a locking member first end to a second surface at a locking member second end, and wherein the interlocking portion comprises a plurality of locking protrusions protruding from the locking member second end, wherein the plurality of locking protrusions are arranged around 
Regarding claim 5, the prior art fails to teach wherein the through hole extends from a first surface at a locking member first end to a second surface at a locking member second end, and wherein the plurality of locking protrusions of the interlocking portion protrude from the locking member second end.
Regarding claim 10, the prior art fails to teach a lens base configured to receive a lens assembly, comprising: a ramp region that tapers from a decreased diameter at the first end of the lens base to a second greater diameter at a location proximal to the engagement groove. 
Regarding claims 2, 4, 6-9 and 12-21, these claims depend on an allowable base claim 1, claim 5 and claim 10 and are therefore allowable for the reasons stated supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872